Exhibit 10.4




SECURITIES PURCHASE AGREEMENT




SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 6, 2011,
between BRAZIL GOLD CORP., a Nevada corporation (“BRZG”), and SOUTHRIDGE
PARTNERS II, LP, a  Delaware limited partnership (“Purchaser”).




WHEREAS, Purchaser and BRZG are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”);




WHEREAS, Purchaser desires to purchase and BRZG desires to issue, upon the terms
and conditions set forth in this Agreement, a series of convertible promissory
notes and stock warrants of BRZG in consideration for the payment in $50,000.00
monthly installments by Purchaser to BRZG of up to a total of $250,000.00 in
cash; and




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

PURCHASE AND SALE OF CONVERTIBLE PROMISSORY NOTE.




a.

Purchase of Convertible Promissory Note(s).  On a Closing Date (as defined
below), BRZG shall issue and deliver to Purchaser, and Purchaser shall purchase
from BRZG, (1) a series of five (5) duly executed 8% convertible promissory
notes each in the principal amount of $50,000.00 (the “Note” or collectively the
“Notes”)) and (2) a series of  stock warrants,  each exercisable for an amount
of  384,615 shares of BRZG common stock (the “Warrant” or collectively the
“Warrants”), in consideration of up to $250,000.00 cash.  The purchase price for
any individual Note and Warrant shall be $50,000.00 (the “Purchase Price”).
 Notwithstanding the above, other than the first Closing, Purchaser reverses the
right not to close on any installment of a Note and Warrant, at Purchaser’s
option, for any reason whatsoever.




b.

Closing Date.  Subject to the satisfaction (or waiver) of the conditions thereto
set forth in Section 5 and Section 6 below, the date and time of the sale of a
Note pursuant to this Agreement (the “Closing Date”) shall be 12:00 noon New
York City Time on the date agreed to by the Parties.  The first such Closing
Date shall be July 7, 2011 or such other mutually agreed upon time.  The closing
of the transactions contemplated by this Agreement (the “Closing”) shall occur
on the Closing Date at such location as may be agreed to by the parties.




c.

Form of Payment.  On the Closing Date, (i) Purchaser shall pay the Purchase
Price in United States dollars by wire transfer of immediately available funds
to an account designated in writing by BRZG for such purpose, against delivery
of the Note and the Warrant, and (ii) BRZG shall deliver to Purchaser the Note
and Warrant duly executed on behalf of BRZG, against delivery of the Purchase
Price.




d.

Guarantee; Pledge.  The Note is further guaranteed by the Guarantor(s) pursuant
to a Guarantee, and secured pursuant to a Stock Pledge Agreement, each dated
July 6, 2011 between the parties whereby the Guarantor has pledged certain
Collateral in order to guarantee the Note and has granted to Purchaser a
security interest in Collateral, as defined therein, to secure the payment of
the Note.  Such security interest may be perfected by the filing of the
applicable UCC statements in the appropriate recording offices.




2.

PURCHASER’S REPRESENTATIONS AND WARRANTIES.  Purchaser represents and warrants
to BRZG that:




a.

Accredited Purchaser; Investment Purpose.  Purchaser represents that it is an
“Accredited Investor” as defined in Regulation D under the Securities Act of
1933.  Purchaser is purchasing the Note for its own account for investment
purposes only and not with a view toward, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1993 Act and applicable state securities laws; provided,
however, that by making the representations herein, Purchaser does not agree to
hold the Note for any minimum or other specific term and reserves the right to
dispose of the Note at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act and applicable state securities
laws.




b.

Reliance on Exemptions.  Purchaser understands that the Note is being offered
and sold to it in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that BRZG is
relying upon the truth and accuracy of, and Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Note.





- 1 -




--------------------------------------------------------------------------------




c.

Information.   Purchaser and its advisors, if any, have been furnished with
materials relating to the business, finances and operations of BRZG and
materials relating to the offer and sale of the Note which have been requested
by Purchaser or its advisors.  Neither such inquiries nor any other due
diligence investigation conducted by Purchaser or any of its advisors or
representatives shall modify, amend or affect Purchaser’s right to rely on
BRZG’s representations and warranties contained in Section 3 below.  Purchaser
understands that its investment in the Note involves a significant degree of
risk.




d.

 Governmental Review.  Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Note.




e.

Transfer or Resale.  Purchaser understands that (i) the sale or resale of the
Note and the Warrant and any underlying conversion shares of common stock has
not been and is not being registered under the 1933 Act or any applicable state
securities laws, and the Note and the Warrant may not be transferred unless (a)
the Note, the Warrant and Common Stock issuable upon conversion of the Note
(“Conversion Shares”) are sold pursuant to an effective registration statement
under the 1933 Act, (b) the Note, the Warrant and the Conversion Shares are sold
or transferred pursuant to an exemption from such registration, (c) the Note,
the Warrant and the Conversion Shares are sold or transferred to an “affiliate”
(as defined in Rule 144 promulgated under the 1933 Act (or a successor rule)
(“Rule 144”)) of Purchaser who agrees to sell or otherwise transfer the Note or
the Warrant only in accordance with this Section 2(e) and who is an Accredited
Investor, or (d) (i) the Note, the Warrant and the Conversion Shares are sold
pursuant to Rule 144, if such Rule is available; (ii) any sale of such Note, the
Warrant and the Conversion Shares made in reliance on Rule 144 may be made only
in accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Note, the Warrant and the Conversion Shares under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither BRZG nor any other person
is under any obligation to comply with the terms and conditions of any exemption
under the 1933 Act.




f.

Legends.  Purchaser understands that the Note, the Warrant, and the Conversion
shares shall bear a restrictive legend in the following form:




“NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.”




g.

Authorization; Enforcement.  This Agreement has been duly and validly authorized
by Purchaser.  This Agreement has been duly executed and delivered on behalf of
Purchaser, and this Agreement constitutes a valid and binding agreement of
Purchaser enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.  




i.

No Brokers. Purchaser has taken no action which would give rise to any claim by
any person for brokerage commissions, finder’s fees or similar payments relating
to this Agreement or the transactions contemplated hereby.




3.

REPRESENTATIONS AND WARRANTIES OF BRZG.  BRZG represents and warrants to
Purchaser that:




a.

Authorization; Enforcement.  (i) BRZG has all requisite corporate power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to sell the Note and the Warrant, in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement by BRZG and the consummation by it of the transactions contemplated
hereby (including without limitation, the sale of the Note to Purchaser) have
been duly authorized by BRZG and no further consent or authorization of BRZG or
its shareholders is required, (iii) this Agreement has been duly executed and
delivered by BRZG, and (iv) this Agreement constitutes a legal, valid and
binding obligation of BRZG enforceable against BRZG in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application





- 2 -




--------------------------------------------------------------------------------




b.

Title; Rule 144 Matters.  BRZG acknowledges that Pledgor, as defined in the
Stock Pledge Agreement of even date, has good and marketable title to the Pledge
Shares, free and clear of all liens, pledges and encumbrances of any kind, and
that Pledgor has owned the Shares since September 1, 2010.  




c.

No Conflicts.  The execution, delivery and performance of this Agreement by BRZG
and the consummation by BRZG of the transactions contemplated hereby (including,
without limitation, the sale of the Note and Warrant to Purchaser) will not (i)
conflict with or result in a violation of any provision of its certificate of
formation or other organizational documents, or (ii) violate or conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, note, bond, indenture or other instrument to
which BRZG is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which BRZG is subject) applicable to BRZG or by which any property of BRZG are
bound or affected.  Except as specifically contemplated by this Agreement and as
required under the 1933 Act and any applicable federal and state securities
laws, BRZG is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement in accordance with the terms hereof.  Except for filings that may be
required under applicable federal and state securities laws in connection with
the issuance and sale of the Note and the Warrant, all consents, authorizations,
orders, filings and registrations which BRZG is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof.




d.

No Brokers. BRZG has taken no action which would give rise to any claim by any
person for brokerage commissions, finder’s fees or similar payments relating to
this Agreement or the transactions contemplated hereby.




e.

No Other Representations. Except as specifically set forth herein, BRZG makes no
representations or warranties with respect its financial status, earnings,
assets, liabilities, corporate status or any other matter.




4.

COVENANTS.




a.

Best Efforts.  The parties shall use their best efforts to satisfy timely each
of the conditions described in Section 5 and Section 6 of this Agreement.




b.

Financial Reporting.

Subsequent to Closing Date, BRZG will take no action which would adversely
affect the tacking for the benefit of the Purchaser of Pledgor’s holding period
under Rule 144.  BRZG shall make and keep public information available, as those
terms are understood and defined in Rule 144 and shall file with the SEC in a
timely manner all reports and other documents required of BRZG under the
Securities Act and the Exchange Act.




5.

CONDITIONS TO COMPANY’S OBLIGATION TO SELL.  The obligation of BRZG hereunder to
sell and deliver the Note and the Warrant to Purchaser at the Closing is subject
to the satisfaction, at or before the Closing Date of each of the following
conditions thereto, provided that these conditions are for BRZG’s sole benefit
and may be waived by BRZG at any time in its sole discretion:




a.

Purchaser shall have executed this Agreement and delivered the same to BRZG.




b.

Purchaser shall have delivered the Purchase Price in accordance with Section
1(b) above.




c.

The representations and warranties of Purchaser shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date), and Purchaser shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by Purchaser at or
prior to the Closing Date.




d.

No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.





- 3 -




--------------------------------------------------------------------------------




6.

CONDITIONS TO PURCHASER’S OBLIGATION TO PURCHASE.  The obligation of Purchaser
hereunder to purchase the Shares at the Closing is subject to the satisfaction,
at or before the Closing Date of each of the following conditions, provided that
these conditions are for Purchaser’s sole benefit and may be waived by Purchaser
at any time in its sole discretion.




a.

BRZG shall have executed this Agreement and delivered the same to Purchaser.




b.

BRZG shall have delivered to Purchaser duly executed Note and Warrant (in such
denominations as Purchaser shall reasonably request) in accordance with Section
1(b) above.




c.

The representations and warranties of BRZG shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at such time (except for representations and warranties that speak as of a
specific date) and BRZG shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by BRZG at or prior to the
Closing Date.




d.

No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.




e.

The Guarantor(s) has delivered to Purchaser or Purchaser’s escrow agent to
pledge shares associated with the loan amount and has otherwise performed all
his or her obligations in connection with the Stock Pledge Agreement and
Guarantee.




7.

GOVERNING LAW; MISCELLANEOUS.  




a.

Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITH SUCH STATE, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN THE CITY
OF NEW YORK, NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT,
THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH
PARTIES FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS
MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE
PARTY IN ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL AFFECT ANY PARTY’S
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  THE PARTIES AGREE
THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT
OR IN ANY OTHER LAWFUL MANNER.  THE PARTIES HEREBY WAIVE A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT.




b.

Counterparts; Signatures by Facsimile.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
 This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.




c.

Headings.  The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.




d.

Severability.  In the event that any provision of this Agreement is invalid or
enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.




e.

Entire Agreement; Amendments.  This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither BRZG nor Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.





- 4 -




--------------------------------------------------------------------------------




f.

Notices.  Any notices required or permitted to be given under the terms of this
Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party.  The
addresses for such communications shall be:




If to BRZG:




800 Bellevue Way, NE Suite 400

Bellevue, WA 98004

Attention: President

Phone: (206) 947-5639

Facsimile:  







If to Purchaser:




Southridge Partners II, LP

90 Grove Street

Ridgefield, Connecticut 06877

Tel: 203-431-8300

Fax: 203-431-8301

Email: info@southridgellc.com







Each party shall provide notice to the other party of any change in address.




g.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.  Neither BRZG nor
Purchaser shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other.  Notwithstanding the foregoing,
subject to Section 2(e), Purchaser may assign its rights hereunder to any person
that purchases the Note, the Warrant or any Conversion Shares in a private
transaction from Purchaser or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of BRZG.




h.

Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.  




i.

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




j.

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.








- 5 -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchaser and BRZG have caused this Securities Purchase
Agreement to be duly executed as of the date first above written.







 

 

BRAZIL GOLD CORP.

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

SOUTHRIDGE PARTNERS II, LP

 

 

 

 

 

 

 

 

Name:

 

 

Title:








- 6 -


